Citation Nr: 1818324	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection sleep apnea.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for polycystic ovarian syndrome (PCOS).  

4.  Entitlement to service connection for polycystic ovarian syndrome (PCOS).  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 notification of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the record.  

The Veteran submitted a VA Form 21-22a appointing a new attorney the day of the hearing.  One week later the attorney withdrew representation, and it is indicated that the attorney notified the Veteran of this withdrawal.  The Board has considered the effect of 38 C.F.R. § 20.608 on this appeal, as this was technically a post-certification withdrawal.  Considering that the appointment was also after certification and was only in effect for one week, the Board considers the withdrawal of representation to be effective.  The Veteran is notified that she is currently pro se.

The issues of entitlement to service connection sleep apnea, PCOS, diabetes mellitus, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not timely appeal the November 2005 rating decision that denied service connection for sleep apnea and PCOS; this rating decision became final.  

2.  Evidence received since November 2005, relates to a previously unestablished element of the service connection sleep apnea and PCOS; and raises a reasonable probability of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final regarding the issues of service connection for sleep apnea and PCOS.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).  

2.  New and material evidence has been received since the RO's November 2005 rating decision sufficient to reopen the Veteran's claims of service connection for sleep apnea and PCOS.  38 U.S.C. §5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the reopening claims (the other issues in the Remand section as discussed below) and, therefore, there is no need to further address the VCAA.  

II.  New and Material Evidence

The Veteran's original claims of entitlement to service connection for sleep apnea and PCOS were denied in a November 2005 on the basis that there was no diagnosis and it was pre-existing condition respectively.  The November 2005 rating decision became final because the Veteran did not perfect an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§20.200, 20.1103 (2017).  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Since the June 2010 claim to reopen the previously-denied claims for service connection for sleep apnea and PCOS, the Veteran testified before the Board regarding her in-service symptomatology and diagnoses within a year of separation.  As this evidence was submitted after the final November 2005 rating decision and relates to the lacking element of a current diagnosis and showing PCOS was not a pre-existing condition, it is new and material.  

Accordingly, new and material evidence having been received, the Board finds that the claims for service connection for sleep apnea and PCOS are reopened.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a sleep apnea; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for entitlement to service connection for PCOS; to that extent, the appeal is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In regards to PCOS, the Veteran underwent an examination in September 2005.  However, the VA examiner determined the disability pre-existed service without providing reasoning for the opinion.  The Board finds that the September 2005examination is inadequate.  Therefore, the Board finds that a new opinion is required.  

The Veteran has not been afforded a VA examination for her sleep apnea, diabetes mellitus or acquired psychiatric disorder.  The Veteran asserts that her disabilities began in service.  The Board finds that a VA examination is necessary to assist her with her claims.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

As well, the Veteran provided private records from Greater Orlando Psychiatric Association, and the Medical University of South Carolina.  It appears there may be additional private medical records not of file; upon remand, the AOJ should seek these records.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the disabilities in appellate status.  

2.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's sleep apnea.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding her in-service symptoms and post-service diagnosis.

Detailed reasons for all opinions should be provided.

3.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's PCOS.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's PCOS is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding her in-service symptoms and post-service diagnosis.  

If the examiner finds indication that the disability existed prior to service, the examiner is asked to address whether there is clear and unmistakable evidence of this fact (that it existed prior to service) and, if so, whether there is also clear and unmistakable evidence that there was not aggravation of the disability during service.  A thorough rationale must be provided for any opinion.

Detailed reasons for all opinions should be provided.

4.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's diabetes.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding her in-service treatment records and post-service treatment records.

Detailed reasons for all opinions should be provided.

5.  Upon completion of directive (1), schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's acquired psychiatric diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

(c)  If PTSD is diagnosed, what stressor(s) caused the PTSD.

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

6.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

7.  After completion of the above and any other development deemed necessary as a result of the above, readjudicate the issues remaining on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


